              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
               CRIMINAL CASE NO. 1:08-cr-00016-MR

UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                   ORDER
                                 )
                                 )
MATTHEW JAMES DURY,              )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the Court on the Defendant’s “Motion to Strike

Three Words from Terms of Supervised Release as Too Vague” [Doc. 186].

     By the present motion, the Defendant seeks to challenge the

imposition of a condition of supervised release which, along with prohibiting

the possession of firearms, prohibits him from possessing any “other

dangerous weapon.” [See Doc. 18 at 3].

     An individual may not belatedly challenge the conditions of supervised

release on factual or legal grounds that were available to him at the time of

the original sentencing. See United States v. McLeod, 972 F.3d 637, 643-

44 (4th Cir. 2020). Here, the grounds for the Defendant’s challenge to this

particular condition were readily available to him at the time of sentencing.




       Case 1:08-cr-00016-MR Document 190 Filed 11/23/20 Page 1 of 2
As he failed to object to this provision at sentencing and failed to raise the

issue on direct appeal, the Defendant may not raise this issue now.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Motion to Strike

Three Words from Terms of Supervised Release as Too Vague” [Doc. 186]

is DENIED.

      IT IS SO ORDERED.
                         Signed: November 23, 2020




                                         2



       Case 1:08-cr-00016-MR Document 190 Filed 11/23/20 Page 2 of 2
